Title: Meteorological Imaginations and Conjectures, [May 1784]
From: Franklin, Benjamin
To: 



The “dry fog” that blanketed much of Europe during the summer of 1783 had occasioned much scientific speculation, but its cause was as yet unknown. In this paper, written nearly a year after the fog first appeared, Franklin was less concerned with its cause (though he did propose a theory that would turn out to be correct) than with its effect, proposing a connection between the summer’s fog and the exceptionally cold winter that followed.

Franklin docketed this essay “May 1784,” and we are unable to date it more precisely. He sent a fair copy to Benjamin Vaughan well before July 17, when he offered the piece to Thomas Percival for his newly formed Literary and Philosophical Society of Manchester and suggested that Percival get a copy from Vaughan. Percival read the essay to the Manchester society on December 22, and it was published in the second volume of the society’s memoirs.



[May, 1784]

Meteorological Imaginations & Conjectures
There seems to be a Region high in the Air over all Countries, where it is always Winter, where Frost exists continually, since in the midst of Summer on the Surface of the Earth, Ice falls often from above in the Form of Hail.—
Hailstones of the great Weight we sometimes find them, did not probably acquire their Magnitude before they began to descend. The Air being 400 times rarer than Water, is unable to support it but in the Shape of Vapour, a State in which its Particles are separated. As soon as they are condensed by the Cold of the upper Regions so as to form a Drop, that Drop begins to fall. If it freezes into a Grain of Ice, that Ice descends. In descending both the Drop of Water and the Grain of Ice, are augmented by Particles of the Vapour they pass thro’ in falling, and which they condense by their Coldness and attach to themselves.
It is possible that in Summer, much of what is Rain when it arrives at the Surface of the Earth, might have been Snow when it began its Descent; but being thaw’d in passing thro’ the warm Air near that Surface, it is changed from Snow into Rain.
How immensely cold must be the original Particle of Hail, which forms the Center of the future Hailstone, since it is

capable of communicating sufficient Cold, if I may so speak, to freeze all the Mass of Vapour condensed round it, and form a Lump of perhaps 6 or 8 ounces in weight!
When in Summer time the Sun is high, and long every Day above the Horizon, his Rays strike the Earth more directly & with longer Continuance than in Winter; hence the Surface is more heated, and to a greater Depth by the Effect of those Rays.
When Rain falls on the heated Earth, and soaks down into it, it carries down with it a great Part of the Heat, which by that means descends still deeper.
The Mass of Earth to the depth perhaps of 30 Feet, being thus heated, to a certain degree, continues to retain its Heat for some time. Thus the first Snows that fall in the Beginning of Winter, seldom lie long on the Surface, but are soon melted & absorbed. After which the Winds that blow over the Country on which the Snows had fallen are not rendred so cold as they would have been by those Snows if they had remained. The Earth too, thus uncovered by the Snow, which would have reflected the Sun’s Rays, now absorbs them, receiving and retaining the Warmth they afford. And thus the Approach of the Severity of Winter is retarded; and the extreme degree of its Cold is not always at the time we might expect it, viz. when the Sun is at its greatest Distance, and the Days shortest, but some Time after that Period, according to the English Proverb which says,

As the Day lengthens,
The Cold Strengthens.—

The Causes of refrigeration continuing to operate, while the Sun returns too slowly & his Force continues too weak, to counteract them.—
During several of the Summer Months of the Year 1783, when the Effect of the Suns Rays to heat the Earth in these

northern Regions should have been greatest, there existed a constant Fog over all Europe; and great Part of North America. This Fog was of a permanent Nature; it was dry, & the Rays of the Sun seem’d to have little Effect towards dissipating it, as they easily do a moist Fog arising from Water. They were indeed rendred so faint in passing thro’ it, that when collected in the Focus of a Burning Glass they would scarce kindle brown Paper; Of course their Summer Effect in heating the Earth was exceedingly diminished.
Hence the Surface was early frozen.
Hence the first Snows remained on it unmelted, and received continual Additions.
Hence the Air was more chilled, & the Winds more severely cold.
Hence perhaps the Winter of 1783, 4, was more Severe than any that had happened for many Years.
The Cause of this Universal Fog is not yet ascertained.

Whether it was adventitious to this Earth, and merely a Smoke proceeding from the Consumption by Fire of some of those great burning Balls or Globes which we happen to meet with in our rapid Course round the Sun, and which are sometimes seen to kindle & be destroy’d in passing our Atmosphere, and whose Smoke might be attracted and retain’d by our Earth: Or whether it was the vast Quantity of Smoke long continuing to issue during the Summer from Hecla in Iceland, and that other Volcano which arose out of the Sea near that Island; which Smoke might be spread by various Winds over the northern Part of the World; is yet uncertain.
It seems, however, worth the Enquiry, whether other hard Winters recorded in History, were preceded by similar permanent & widely-extended Summer Fogs. Because if found to be so, Men might from such Fogs conjecture the Probability of a succeeding hard Winter, & of the Damages to be expected by the breaking up of frozen Rivers at the Approach of

Spring; and take such Measures as are possible & practicable to secure themselves and Effects from the Mischiefs that attended the last.—

 
Notation by Franklin: Meteorological Paper May 1784
